ORDER
PER CURIAM:
Plaintiff and relator in this cause seeks an order to show cause to be directed to the defendants and respondents directing them to appear and show cause why they should not be restrained and enjoined from issuing and selling certain bonds. Counsel was heard ex parte and the matter taken under advisement.
The Court having now considered the oral presentation, the complaint and supporting papers, as well as the memorandum of authorities, fails to discern any necessity for this Court to take jurisdiction herein since it appears that plaintiff does have an adequate remedy in the ordinary course of law to accomplish the result here sought.
We therefore decline to accept jurisdiction in this cause and the same is hereby dismissed.